IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JAMES T. AYERS, JR.,
           Petitioner,
                                                       Case No. 5D16-3776

STATE OF FLORIDA,
           Respondent.
________________________________/

Opinion filed March 24, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

James T. Ayers, Jr., Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 9, 2015,

judgments and sentences in Case Nos. 2013-CF-1014, 2014-CF-1562, 2014-CF-1613,

2014-CF-1614, 2014-CF-1624, 2014-1625-CF, 2014-1626-CF, 2014-CF-1627, 2014-

CF-1628, 2014-CF-1629, 2014-CF-1631, 2014-CF-1633, 2014-CF-1634, and 2014-CF-

1635, in the Circuit Court in and for Putnam County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).

       PETITION GRANTED.


ORFINGER and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.